Shulman, Chief Judge.
Appellant and his co-defendant, Johnny Wright, were found guilty of armed robbery. In his sole enumeration of error, appellant contends that the in-court identification testimony of the victims should not have been admitted since it was tainted by a prior confrontation with the witnesses at a preliminary hearing. This issue has been decided adversely to appellant by this court’s decision in the appeal of appellant’s co-defendant. Wright v. State, 164 Ga. App. 587 (298 SE2d 294).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.